FILED
                            NOT FOR PUBLICATION                                MAY 27 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


QUASHON COLLINS,                                  No. 11-55246

              Petitioner - Appellant,             D.C. No. 2:09-cv-07572-PA-SS

  v.
                                                  MEMORANDUM*
P.D. BRAZELTON, Acting Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted May 12, 2014**
                               Pasadena, California

Before: PREGERSON, REINHARDT, and NGUYEN, Circuit Judges.

       Quashon Collins, a California state prisoner, appeals the district court’s

denial of his petition for the writ of habeas corpus. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     The state court’s finding that the trial court adequately considered

Collins’s second request for substitute counsel did not “result[] in a decision that

was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). A state court’s

factual determination is only unreasonable “if it is so clearly incorrect that it would

not be debatable among reasonable jurists.” Jeffries v. Wood, 114 F.3d 1484, 1500

(9th Cir. 1997) (internal quotation marks and citations omitted), overruled on other

grounds by Gonzalez v. Arizona, 677 F.3d 383, 389 n. 4 (9th Cir. 2012) (en banc).

      Collins does not dispute that the state court gave him a full hearing when he

first asked for substitute counsel pursuant to People v. Marsden, 465 P.2d 44 (Cal.

1970). At that hearing, the court allowed Collins to explain why he wanted new

counsel. Collins explained that he wanted counsel to request the personnel records

of the undercover officer, desired to take his case to trial, and wanted his brother as

a witness. The court then questioned Collins’s counsel regarding these complaints

before denying Collins’s request.

      At the hearing on Collins’s second request to substitute counsel, which is at

issue on this appeal, the court asked an open-ended question, “What is your request

and why?” In response, Collins raised two issues–the denial of a motion for the

undercover’s personnel records and counsel’s delay in contacting his brother–that

had been raised during the first hearing. Further, when the court asked him
whether anything had changed since the last hearing, Collins again complained of

counsel’s delay in speaking with his brother. Although the second hearing was

truncated, given the court’s familiarity with Collins’s complaints, the state court

did not deprive him of an adequate hearing, and its finding that “nothing has

changed” since the first Marsden hearing was not unreasonable.

      2.     To the extent Collins contends that the state court’s denial of his

Marsden request “resulted in a decision that was was contrary to, or involved an

unreasonable application of, clearly established Federal law,” 28 U.S.C. §

2254(d)(1), we disagree for the same reasons stated above.

      AFFIRMED.